Citation Nr: 9931458	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of recurrent 
episodes of aspiration pneumonia as secondary to service-
connected duodenal ulcer and hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
pneumonia.

In September 1999, the Board requested an opinion from the VA 
Veterans Health Administration (VHA), in connection with the 
veteran's claim of entitlement to service connection for 
residuals of pneumonia secondary to service-connected 
duodenal ulcer and hiatal hernia.  The case has now returned 
and a copy of the requested of the VHA opinion is associated 
with the claims file.


FINDINGS OF FACT

Recurrent episodes of aspiration pneumonia have been shown to 
be causally related to service-connected duodenal ulcer and 
hiatal hernia.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, his 
recurrent episodes of aspiration pneumonia are proximately 
due to his service-connected duodenal ulcer and hiatal 
hernia.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) 
(1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1998).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is plausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 
2216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999); Gilbert, 1 Vet. App. at 49.

Service medical records show that in May 1968 the veteran was 
hospitalized and diagnosed with probable Zollinger-Ellison 
syndrome manifested by bleeding gastric ulcer, radiographic 
evidence of gastritis and duodenitis, and marked gastric 
hypersecretion from the point of view of both of volume and 
acidity.  The assessment was: no evidence of associated other 
endocrine neoplasms; and peptic ulcer secondary to probable 
Zollinger-Ellison syndrome, improved.  By a rating decision 
dated October 1969, the veteran was granted service 
connection for a duodenal ulcer.  

A VA hospital report indicated that the veteran underwent a 
vagotomy and antrectomy in September 1969.  A January VA 
examination diagnosed Zollinger-Ellison syndrome, hiatal 
hernia with reflux esophagitis.  The veteran was service 
connected for his hiatal hernia in February 1993; however, 
the evaluation for this condition was included in the 
evaluation for his ulcer condition.

The veteran claims that his recurrent episodes of aspiration 
pneumonia are casually related to his service-connected 
duodenal ulcer and hiatal hernia.  A letter dated June 1997 
from the veteran's private physician indicated that the 
veteran has had increasing nocturnal episodes of severe 
choking and acid tastes in the mouth as well as vomiting.  
The physician noted that the veteran had at least 5 cases of 
pneumonia since 1990 and opined that the veteran's esophageal 
reflux and aspiration of stomach contents into the lungs 
results in aspiration pneumonia.

In August 1997, a VA examination was administered and the 
examiner opined that he did not believe the recurrent 
pneumonias were related to his duodenal ulcer.  The VA 
physician opined that the veteran had chronic obstructive 
pulmonary disease and added that, if it was restrictive in 
nature, then it would be related to the reflux disease but, 
it was obstructive in nature it would not be related.  The 
physician further observed that it was unusual for five 
episodes of pneumonia to occur over the relatively short span 
of eight years to cause the degree of pulmonary dysfunction 
that he had.

Another private physician offered his opinion in a letter 
dated October 1998.  This physician indicated that the 
veteran's chronic reflux had caused his pneumonia and 
respiratory problems.

In an attempt to clarify whether the veteran's respiratory 
problems, to include the aspiration pneumonia, were caused by 
the veteran's service connected duodenal ulcer and hiatal 
hernia, the Board, in September 1999, requested an opinion 
from a VA medical specialist at the VA Medical Center in 
Danville, Illinois in accordance with VHA Directive 10-95-040 
dated April 17, 1995, and pursuant to 38 U.S.C.A. §§ 5107(a), 
7109 (West 1991) and 38 C.F.R. § 20.901 (1999).  In a 
response dated October 1999, the Chief of Gastroenterology 
Section and Chief of Pulmonary Section at the DVAMC opined 
that the pulmonary function results did not support the 
diagnosis of significant chronic obstructive pulmonary 
disease.  He further opined that recurrent pneumonia may have 
several etiological causes to include gastroesophageal reflux 
with aspiration and that gastroesophageal reflux can lead to 
pulmonary aspiration, episodes of choking, coughing, and 
aspiration pneumonia.

The Board finds that the weight of the evidence of record is 
at least in equipoise with regard to whether the veteran's 
recurrent episodes of pneumonia are secondarily related to 
his service-connected duodenal ulcer with gastroesophageal 
reflux disease.  The record contains conflicting medical 
opinions on this question.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that "[i]t is 
the responsibility of the BVA...to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992)).

While the two private physician statements in June 1997 and 
October 1998 are probative evidence of a causal relationship 
between the recurrent pneumonia and the service connected 
duodenal ulcer, they must be weighed against the medical 
opinions of record to the contrary.  The Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches...As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [BVA as] adjudicators..."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993). 

There are two private physician statements linking the 
recurrent pneumonias to the veteran's service connected 
duodenal ulcer and hiatal hernia.  One of the physicians 
indicated that the veteran's current respiratory problems 
were residuals of the recurrent pneumonias.  The VA examiner 
and VHA opinion both go against the claim that the veteran 
has current respiratory disease due to the recurrent 
pneumonias.  In fact, the VHA opinion was to the effect that 
the veteran did not have current lung disease, including 
COPD.  However, the VHA opinion essentially concurred with 
the two private physicians in concluding that the veteran's 
recurrent episodes of pneumonia were due to gastroesophageal 
reflux with aspiration.  Thus, the weight of the competent 
medical evidence supports the claim that the veteran's 
recurrent pneumonias are secondary to his service-connected 
gastrointestinal disease, but the preponderance of the 
evidence is against the claim that the veteran has residuals 
of the pneumonias or current lung disease that is causally 
linked to the multiple pneumonias.  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no service connection.  See, e.g., Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  In this case, however, it is the 
Board's judgment that the repeated episodes of aspiration 
pneumonia in recent years, which are secondary to the 
veteran's service-connected gastrointestinal disease, 
constitute a disability, even in the absence of current lung 
impairment.  There are diseases and injuries with a potential 
of recurrence or relapse (i.e. malaria, shoulder 
dislocation).  Here, the Board is cognizant of the fact that 
it is not the same underlying disease that recurs; the 
veteran has had separate and distinct episodes of pneumonia 
that apparently have, in each instance, resolved.  However, 
it is the undersigned's opinion that at some point repeated 
episodes of pneumonia constitute a disability in and of 
itself.  In this case, the veteran has reached that point.  
The absence of medical evidence of current lung impairment 
would thus be a rating question; the rating schedule contains 
many examples of service-connected disabilities warranting a 
zero percent rating.  This decision merely recognizes that 
the veteran has had recurrent episodes of pneumonia that are 
causally linked to a service-connected disorder; it is not 
granting service connection for COPD or any other lung 
disease that is not a residual of pneumonia.  Accordingly, 
the Board finds that the record supports a grant of 
entitlement to service connection for residuals of pneumonia 
secondary to the veteran's service-connected duodenal ulcer 
and hiatal hernia.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
3.310(a).
ORDER

Service connection for recurrent episodes of aspiration 
pneumonia as secondary to service-connected duodenal ulcer 
and hiatal hernia is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

